                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:19-CV-00532-RJC-DSC


               LUIS MORENO,                                      )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )
                                                                 )
               PRAIRIE PIZZA INC.,                               )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Jesse Forester]” (document #19) filed March 29, 2021. For the reasons set forth

              therein, the Motion will be granted.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Robert J. Conrad, Jr.


                         SO ORDERED.
Signed: March 29, 2021




                         Case 3:19-cv-00532-RJC-DSC Document 20 Filed 03/29/21 Page 1 of 1
